                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


In re:                             :               Chapter 11
                                   :
AEROGROUP INTERNATIONAL, INC.,     :               BK Case No. 17-11962 (KJC)
et al.,                            :
                                   :
                      Debtors.     :
__________________________________ :
                                   :
POLK 33 LENDING, LLC,              :
                                   :
                      Appellant,   :
                                   :
        v.                         :               C. A. No. 19-648-MN
                                   :               BAP No. 19-22
THL CORPORATE FINANCE, INC.,       :               ADV No. 18-50383 (KJC)
                                   :
                      Appellee.    :


                                    RECOMMENDATION


                At Wilmington this 25th day of April, 2019.

                WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

                WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

         As noted in the parties’ joint submission, neither believe that the issues involved
are amenable to resolution through mediation. Challenged on appeal is a portion of the

final Order Dismissing Polk Lending, LLC’s motion to Enforce Agreement by and

Among the Debtors, Pol 33 Lending, LLC and THC Corporate Finance and the

granting, in part, THL Corporate Finance, Inc.’s Motion fo Entry of an Order (1) valuing

Secured Claims for Purpose of Allocating Sles Proceeds to Such Secured Claims and

(2) Ordering Distributions which was entered on March 26, 2019 by the Bakruptcy

Court. The position of Polk is that in connection with THL’s Allocation Motion, the

Bankruptcy Court erred in findig that Appellee’s credit bid did not cap the value of

Appellee’s collateral, that is, the Term Priority Defined Collateral, at the amount of the

credit bid. THL, the appellee, disputes this position.

       The parties propose the following briefing schedule for this appeal:

       Appellant’s Brief                  30 days after entry of an order withdrawing
                                          the matter for mandatory mediation

       Appellee’s Brief                   30 days after the filing of Appellant’s brief

       Appellant’s Reply                  21 days after the filing of Appellee’s brief.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections pursuant to

28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1 are anticipated.

              Local counsel are obligated to inform out-of-state counsel of this Order.

                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge

                                             2
